DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s reply filed on 08/19/2021 has been entered and considered.  Applicant’s amendments necessitated the shift in grounds of rejection detailed below.  The shift in grounds of rejection renders Applicant’s arguments moot.  Thus, this rejection is properly made FINAL.  

Claim Rejection- 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over  REN et al ( US 2018/0358478 A1 ; hereafter REN) in view of Sasaki et al ( US 2014/0217405 A1; hereafter Sasaki)  and further in view Oda et al ( US 2017/0179249 A1; hereafter Oda).

Regarding claim 1. REN discloses a diode having a rectification property of allowing current to pass only in a direction from an anode electrode toward a cathode electrode (Para [0006-0022]), comprising: 
an n-type semiconductor substrate comprising ( Fig 1, element 1, Para [ 0018]); an n-type semiconductor layer comprising  ( Fig 1, element 2, Para [ 0018]) and formed on a surface of the n-type semiconductor substrate  ( Fig 1, element 1); 
a p-type semiconductor layer comprising a p-type semiconductor  ( Fig 1, element 4, p+ type semiconductor body, Para [ 0018])  and in contact with ( Para [ 0018]) the n-type semiconductor layer  ( Fig 1, element 2); the anode electrode ( element 5, Para [ 0018-0022]) in ohmic contact  ( Para [ 0018]) with the p-type semiconductor layer ( Fig 1, element 4); and the cathode electrode ( element 6, Para [ 0018]) in ohmic contact  ( Para [ 0019]) with a surface of the n-type semiconductor substrate ( Fig 1, element 1) opposite to the n-type semiconductor layer ( Fig 1, element 2), wherein the n-type semiconductor layer ( Fig 1, element 2)  and the p-type semiconductor layer form a pn heterojunction ( Fig 1, element 4]).

But, REN does not disclose explicitly an n-type semiconductor substrate comprising an n-type Ga2O3-based single crystal; an n-type semiconductor layer comprising an n-type Ga2O3-based single crystal and semiconductor in which a volume of an amorphous portion is higher than a volume of a crystalline portion. 

In a similar field of endeavor, SASAKI  discloses an n-type semiconductor substrate comprising an n-type Ga2O3-based single crystal ( Fig 1, element 2, Para [ 0032]); an n-type semiconductor layer comprising an n-type Ga2O3-based single crystal  ( Fig 1, element 3, Para [ 0032]); 
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine REN in light of SASAKI teaching “an n-type semiconductor substrate comprising an n-type Ga2O3-based single crystal ( Fig 1, element 2, Para [ 0032]); an n-type semiconductor layer comprising an n-type Ga2O3-based single crystal  ( Fig 1, element 3, Para [ 0032])” for further advantage such as to provide high quality semiconductor layer. 
But, REN and SASAKI does not disclose explicitly semiconductor in which a volume of an amorphous portion is higher than a volume of a crystalline portion. 

In a similar field of endeavor, Oda discloses semiconductor in which a volume of an amorphous portion is higher than a volume of a crystalline portion (Para [0084] discloses same materials Nickel oxide. Thus same materials provide same features such as amorphous portion is higher than a volume of a crystalline portion). 

Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine REN and Sasaki in light of Oda teaching “semiconductor in which a volume of an amorphous portion is higher than a volume of a crystalline portion (Para [0084] discloses same materials Nickel oxide. Thus same materials provide same features such as amorphous portion is higher than a volume of a crystalline portion)” for further advantage such as to provide to excellent schottky characteristics in semiconductor device.  As per MPEP 2112.01.I guideline, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  In this case, REN and SASAKI teaches the claimed structure as detailed above. Thus, REN and Sasaki teaches all of the structural elements of the claimed product, and when the structure recited in a reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. 



ALTERNATE REJECTION:


Claim Rejection- 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1- 4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et al ( US 2014/0217405 A1; hereafter Sasaki)  in view Oda et al ( US 2017/0179249 A1; hereafter Oda).

Regarding claim 1. Sasaki discloses a diode having a rectification property of allowing current to pass only in a direction from an anode electrode toward a cathode electrode (Para [0079-0084], comprising: 
an n-type semiconductor substrate comprising an n-type Ga2O3-based single crystal ( Fig 1, element 2, Para [ 0032]); an n-type semiconductor layer comprising an n-type Ga2O3-based single crystal  ( Fig 1, element 3, Para [ 0032]) and formed on a surface of the n-type semiconductor substrate  ( Fig 1, element 2, Para [ 0032]); 
a p-type semiconductor layer comprising a p-type semiconductor  ( Fig 1, element 24a, p –type semiconductor body, Para [ 0032])  and in contact with the n-type semiconductor layer  ( Fig 1, element 3, Para [ 0032]); the anode electrode ( element 22a, Para [ 0046]) in ohmic contact  ( Para [ 0046] discloses the source electrodes 22a, 22b and the drain electrode 25 are formed of, e.g., a metal such as Au, Al, Ti, Sn, Ge, In, Ni, Co, Pt, W, Mo, Cr, Cu and Pb, an alloy containing two or more of such metals, some of those metal has ohmic contact) with the p-type semiconductor layer ( Fig 1, Au, Al, Ti, Sn, Ge, In, Ni, Co, Pt, W, Mo, Cr, Cu and Pb, an alloy containing two or more of such metals, some of those metal has ohmic contact)   with a surface of the n-type semiconductor substrate ( Fig 1, element 2, Para [ 0032]) opposite to the n-type semiconductor layer ( Fig 1, element 3, Para [ 0032]), wherein the n-type semiconductor layer ( Fig 1, element 3, Para [ 0032])  and the p-type semiconductor layer form a pn heterojunction ( Fig 1, element 24a, p –type semiconductor body, Para [ 0032]).

But, Sasaki does not disclose explicitly semiconductor in which a volume of an amorphous portion is higher than a volume of a crystalline portion. 
In a similar field of endeavor, Oda discloses semiconductor in which a volume of an amorphous portion is higher than a volume of a crystalline portion (Para [0084] discloses same materials Nickel oxide. Thus same materials provide same features such as amorphous portion is higher than a volume of a crystalline portion). 
Since Sasaki and Oda are both from the similar field of endeavor, and schottky barrier diode, the purpose disclosed by Oda would have been recognized in the pertinent art of SUGIURA. Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine Sasaki in light of Oda teaching “semiconductor in which a volume of an amorphous portion is higher than a volume of a crystalline portion (Para [0084] discloses same materials Nickel oxide. Thus same materials provide same features such as amorphous portion is higher than a 
  As per MPEP 2112.01.I guideline, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  In this case, Sasaki teaches the claimed structure as detailed above. Thus, Sasaki teaches all of the structural elements of the claimed product, and when the structure recited in a reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. 

Regarding claim 2. Sasaki and Oda discloses the diode according to claim 1, Oda discloses wherein the p-type semiconductor comprises NiO (Para [0084]).  
 Since Sasaki and Oda are both from the similar field of endeavor, and schottky barrier diode, the purpose disclosed by Oda would have been recognized in the pertinent art of Sasaki. Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine Sasaki in light of Oda teaching “wherein the p-type semiconductor comprises NiO (Para [0084])” for further advantage such as to provide  to excellent schottky characteristics in semiconductor device. The applicant is reminded, in this regard, that it has been held that a mere selection of known materials generally understood to be suitable to make a device, the selection of the particular material being on the basis of suitability for the intended use, would be entirely obvious. See In re Leshin 227 F.2d 197, 125 USPQ 416 (CCPA  and also Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). (See. MPEP.2144.07).

Regarding claim 3. Sasaki and Oda discloses the diode according to claim 1, Sasaki further discloses wherein the rectification property of the diode is provided by the pn heterojunction (Para [0032]).  As per MPEP 2112.01.I guideline, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  In this case, Sasaki teaches the claimed structure as detailed above. Thus, Sasaki teaches all of the structural elements of the claimed product, and when the structure recited in a reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. 

Regarding claim 4. Sasaki and Oda discloses the diode according to claim 1, Sasaki further discloses wherein the anode electrode (element 22a) is further in Schottky contact (Para [0046] discloses the source electrodes 22a, 22b e.g., a metal such as W, Mo, which is same metal as discloses instant application. Thus, same materials have same property) with the n-type semiconductor layer (element 3) and forms a Schottky junction with the n-type semiconductor layer (Para [0046] discloses the source electrodes 22a, 22b e.g., a metal such as W, Mo, which is same metal as discloses instant application. Thus, same materials have same property), and wherein the rectification property of the diode is provided by the Schottky junction (Para [0046] Mo, which is same metal as discloses instant application. Thus, same materials have same property).   As per MPEP 2112.01.I guideline, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  In this case, Sasaki teaches the claimed structure as detailed above. Thus, Sasaki teaches all of the structural elements of the claimed product, and when the structure recited in a reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. 

Regarding claim 6. Sasaki and Oda discloses the diode according to claim 4, Sasaki further discloses wherein a portion of the anode electrode (23a) in contact with the n-type semiconductor layer (3) comprises Fe, Cu, Mo or W (Para [0046]).  

Regarding claim 7. Sasaki and Oda discloses the diode according to claim 2, Sasaki further discloses wherein the rectification property of the diode is provided by the pn heterojunction (Para [0032]).  As per MPEP 2112.01.I guideline, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  In this case, Sasaki teaches the claimed structure as detailed above. Thus, Sasaki teaches all of the structural elements of the 
 
Regarding claim 8. Sasaki and Oda discloses the diode according to claim 2, Sasaki further discloses wherein the anode electrode (element 22a) is further in Schottky contact (Para [0046] discloses the source electrodes 22a, 22b e.g., a metal such as W, Mo, which is same metal as discloses instant application. Thus, same materials have same property) with the n-type semiconductor layer (element 3) and forms a Schottky junction with the n-type semiconductor layer (Para [0046] discloses the source electrodes 22a, 22b e.g., a metal such as W, Mo, which is same metal as discloses instant application. Thus, same materials have same property), and wherein the rectification property of the diode is provided by the Schottky junction (Para [0046] discloses the source electrodes 22a, 22b e.g., a metal such as W, Mo, which is same metal as discloses instant application. Thus, same materials have same property).   As per MPEP 2112.01.I guideline, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  In this case, Sasaki teaches the claimed structure as detailed above. Thus, Sasaki teaches all of the structural elements of the claimed product, and when the structure recited in a reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. 

Claims 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et al ( US 2014/0217405 A1; hereafter Sasaki)  in view Oda et al ( US 2017/0179249 A1; hereafter Oda) as applied claims above and furtherin view of REN et al ( US 2018/0358478 A1 ; hereafter REN).

Regarding claim 5. Sasaki and Oda discloses the diode according to claim 4, But, Sasaki does not disclose explicitly wherein the diode has a trench junction barrier Schottky structure or a guard ring structure in which the p-type semiconductor layer  is buried in trenches formed on a surface of the n-type semiconductor layer opposite to the n-type semiconductor substrate, and wherein the anode electrode is formed on the surface of the n-type semiconductor layer so as to be in contact with the n-type semiconductor layer and the p-type semiconductor layer.  
In a similar field of endeavor, REN discloses wherein the diode has a trench junction barrier Schottky structure or a guard ring structure ( Fig 1, Para [ 0018-0020]) in which the p-type semiconductor layer (Fig 1, element 4)  is buried in trenches ( Fig 1-2, Para [ 0020-0026]) formed on a surface of the n-type semiconductor layer ( element 2)  opposite to the n-type semiconductor substrate ( element 1), and wherein the anode electrode ( element 5, Para [ 0018]) is formed on the surface of the n-type semiconductor layer ( element 2) so as to be in contact with the n-type semiconductor layer ( element 2) and the p-type semiconductor layer ( element 4).
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine Sasaki and Oda in light of REN teaching “wherein the diode has a trench junction barrier Schottky structure or a guard 

Regarding claim 9. Sasaki, Oda and REN discloses the diode according to claim 5, Sasaki further discloses wherein a portion of the anode electrode in contact with the n-type semiconductor layer comprises Fe, Cu, Mo or W (Para [0046]).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOIN M RAHMAN whose telephone number is (571)272-5002. The examiner can normally be reached 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOIN M RAHMAN/Primary Examiner, Art Unit 2898